Citation Nr: 1717598	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a nervous condition.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, generalized anxiety disorder, and depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that although evidence has been added to the claims file since the issuance of the May 2016 Statement of the Case (SOC), it may proceed to review the claims without initial review by the Agency of Original Jurisdiction (AOJ).  In May 2017, the Veteran and his representative waived initial consideration by the AOJ of all evidence added to the claims file since the May 2016 SOC.  

The Board observes that although the AOJ has indicated that the Veteran's claim was for a "mental condition and PTSD" in the November 2012 rating decision and May 2016 SOC, a January 2014 report of general information reflects that the Veteran did not wish for his claim to be treated as one for PTSD, as he knew he did not have this condition.  Instead, he wished to be considered for service connection for a mental condition and depression.  In light of treatment records noting diagnoses of mood disorder, generalized anxiety disorder, and depressive disorder, and the January 2014 report of general information, the Board finds that it is appropriate to characterize the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include mood disorder, generalized anxiety disorder, and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and is advancing the appeal on the docket based upon advanced age.  See 38 C.F.R. § 20.900(c) (2016) (defining "advanced age" as 75 or more years of age).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An unappealed December 1965 rating decision denied entitlement to service connection for a nervous condition based on a determination that a nervous condition was not incurred in, or aggravated by, service.  The Veteran was notified of this decision in a December 1965 letter and did not initiate an appeal, and no new and material evidence was received within one year of the decision.  

2.  New and material evidence received since the December 1965 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The December 1965 rating decision, which denied the Veteran's claim for service connection for a nervous condition, became final.  38 U.S.C.S. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the December 1965 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  Service personnel records that have been associated with the Veteran's claims file since the December 1965 rating decision are not relevant to the claim for service connection for an acquired psychiatric disorder, or are otherwise duplicative of evidence that was previously associated with the claims file.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claim of entitlement to service connection for an acquired psychiatric disorder, the Board need not assess VA's compliance with the Veterans Claims Assistance Act.  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  
In the instant case, the RO denied a claim for service connection for a nervous condition, diagnosed as emotional instability reaction, for the purpose of outpatient treatment only, in July 1956.  According to the rating decision, a review of the Veteran's service treatment records showed a diagnosis of emotional instability reaction, chronic, moderate.  However, there was no evidence of record showing treatment for a nervous condition that would be classified as a disease or injury under VA laws, as emotional instability reaction was considered a constitutional or developmental abnormality.  

The RO subsequently denied entitlement to service connection for a nervous condition in December 1965, for compensation purposes, on the ground that the claimed nervous condition was not incurred in, or aggravated by, service.  Specifically, there was no diagnosis of record for a nervous condition that would warrant service connection.  The rating decision referenced a November 1965 examination report, which provided that the Veteran had no psychoneurotic tendencies to which he admitted.  The Veteran received notice of the decision, by letter, in December 1965.  Based on a review of these rating decisions and the claims file, at the time of the last final rating decision denying the Veteran's claim in December 1965, the evidence, in pertinent part, consisted of service treatment records dated between 1952 and 1956, a copy of outpatient treatment records from the Charlotte VA Medical Center (VAMC) dated between January and May 1956, and a November 1965 VA examination report.  As the Veteran never initiated an appeal of the December 1965 decision, and no new and material evidence was received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  

The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a "mental health" condition, for compensation purposes, in February 2011.  Additional evidence added to the claims file since the December 1965 rating decision, in pertinent part, includes VA treatment records, private medical treatment records, an April 2012 VA examination report, lay statements, and personnel records.  Of significant note, the examination report and treatment records include diagnoses that had not been considered at the time of the last final rating decision, namely, mood disorder, generalized anxiety disorder, and depressive disorder.  Additionally, a March 2005 VA treatment record, which includes a diagnosis of generalized anxiety disorder with obsessive features and insomnia, notes that the Veteran worries and obsesses, which keeps him awake at night.  Moreover, the treating provider wrote that it was "quite likely that he was first diagnosed and treated for this while in the Air Force."  The Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in December 1965, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  

While military personnel records have been added to the claims file since the December 1965 rating decision, they do not appear to be relevant to the Veteran's claim.  Specifically, they do not relate to an in-service event, injury, or disease concerning the Veteran's claim.  To the extent that the personnel records reflect disruption of the Veteran's electronic training and psychiatric treatment at Kessler Air Force Base (AFB), the Board considers such evidence to be duplicative of evidence that was previously of record.  Specifically, service treatment records pertaining to psychiatric care, which were associated with the claims file at the time of the December 1965 rating decision, document that the Veteran did not complete electronics school at Kessler AFB and that he was transferred to the Selfridge AFB, where he worked several different jobs.  As such, there is no basis for reconsideration pursuant to 38 C.F.R. § 3.156(c).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.  





REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As reflected in statements from the Veteran, such as those dated in May 2011 and June 2011, the Veteran contends that his claimed acquired psychiatric disorder is due to experiencing an "electric shock" during service, after which he experienced a "mental breakdown" and received mental health counseling.  According to the Veteran, he had a "natural fear of electricity," and some students "played tricks" on him as a result.  With respect to the reported electric shock and mental breakdown, the Veteran has also expressed being "haunted" by being transferred to Selfridge AFB after the incident, which resulted in him being unable to finish his electronic studies, and in him not receiving adequate follow-up care for his psychiatric symptoms.  He has also described fellow service members setting out to "drive [him] crazy" during active service by hiding his belongings and placing shells in his bunk.  Additionally, in his February 2011 claim, the Veteran indicated that although he discontinued mental health treatment shortly after active service, he has experienced mental health issues "throughout the years" and simply "dealt with it."  

The Veteran's service treatment records reflect that he received psychiatric treatment in 1953 and was diagnosed with emotional instability reaction, chronic, moderate, manifested by immaturity, poorly-controlled anxiety and hostility under minor stress, fluctuating emotional attitudes, and extreme jealousy.  His January 1956 separation report of examination indicates that he was clinically evaluated as normal with respect to psychiatric conditions.  However, the "notes and significant interval history" section of the report lists shortness of breath, pounding heart, leg cramps, frequent indigestion, depression and excessive worry, along with nervous trouble in 1952, which was treated by a psychiatrist and improved.  

As noted above, VA treatment records dated during the pendency of the claim show psychiatric treatment and diagnoses of generalized anxiety disorder, depressive disorder, and mood disorder.  
A review of the record indicates that there may be outstanding treatment records pertaining to the claim on appeal.  First, the Veteran has indicated that he received treatment for his claimed disability at the Salisbury VAMC in 1956.  While it appears that the RO requested records from the Salisbury VAMC dated between January 1956 to the present, it does not appear that these records have been associated with the claims file, nor does there appear to be a response from the Salisbury VAMC indicating that such records are unavailable.  As VA's duty to assist includes making as many requests as are necessary to obtain relevant medical treatment records from VA facilities, the AOJ must attempt to obtain outstanding VA treatment records that pertain to the Veteran's claim.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2) (noting that VA will end its efforts to obtain federal records only after concluding that the records do not exist or that further efforts to obtain such records would be futile).  

Second, the record indicates that there may be outstanding private medical records that are relevant to the Veteran's claim.  The record reflects that the Veteran has submitted VA 21-4142 release forms, which authorized VA to obtain medical records from Mercy Hospital, for mental health treatment from January 2002 to December 2010; Winter Park Memorial Hospital, for mental health treatment in February 2011; and Presbyterian Hospital, for mental health treatment from January 2002 to December 2010.  While the AOJ requested records from each of these facilities in December 2014, there is no indication that it received a response from Mercy Hospital or Presbyterian Hospital.  With respect to Winter Park Memorial Hospital, a January 2015 response from the facility noted that the health information management department was not the custodian of some or all of the personal health information requested and that the request should be re-routed to the outpatient rehab/therapy department.  There is no indication that an additional attempt to obtain these records was made.  Accordingly, on remand, the AOJ should make an additional attempt to obtain these private medical treatment records, in addition to any others that are adequately identified.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran was afforded a VA examination in April 2012, the Board finds that an additional medical opinion is warranted prior to adjudicating the Veteran's claim.  

Although the April 2012 VA examination report includes a diagnosis of mood disorder, NOS, the examiner did not clearly address the diagnoses of generalized anxiety disorder and depressive disorder that have also been rendered during the course of the appeal.  Additionally, while the April 2012 examiner addressed the Veteran's reports of being provoked by other service members during his active duty service, the examiner did not discuss the Veteran's reported fear of electricity and "mental breakdown" following an electric shock during service; his subsequent transfer to the Selfridge AFB, where he was reportedly unable to resume his electronic studies or receive adequate follow-up psychiatric care; or his reported continuity of symptomatology since service.  The Board also observes that in March 2005, a VA treating provider gave a diagnosis of generalized anxiety disorder with obsessive features and insomnia, and wrote that the Veteran worries and obsesses, which keeps him up at night, and that it was quite likely that he was first diagnosed and treated for this while in the Air Force.  In addition, certain VA psychiatry treatment records, such as those dated in April and June 2014, note that the Veteran remains preoccupied with stressors he experienced in the military, which he states triggered his anxiety and depression.  In light of this background, the AOJ should obtain a supplemental medical opinion that clarifies all applicable diagnoses and that addresses the etiology of the Veteran's claimed condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding treatment records from the Salisbury VAMC from January 1956 to the present, to include any archived records.  

In addition, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, outstanding private mental health treatment records from Mercy Hospital, from January 2002 to December 2010; Winter Park Memorial Hospital, from February 2011; and Presbyterian Hospital, from January 2002 to December 2010.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a supplemental medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed psychiatric disorder that have been diagnosed at any time during the course of the appeal (since 2011).  If a diagnosis of mood disorder, anxiety disorder, or depressive disorder is not rendered, the examiner should reconcile his or her findings with the April 2012 VA examination report documenting a diagnosis of mood disorder, NOS, and VA treatment records showing diagnoses of generalized anxiety disorder; depressive disorder, NOS; and mood disorder, NOS.  

b)	For each diagnosed condition, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering such opinion, the examiner should note and address service treatment records documenting treatment for psychiatric symptoms; the Veteran's reported fear of electricity and instance of being "shocked" during active service, which caused him to have a "mental breakdown"; his reports of being "haunted" by being unable to resume his electronic studies or receive follow-up psychiatric care after being transferred to the Selfridge AFB; his reports of being provoked by fellow service members during active service; his reported continuity of symptomatology since service; the March 2005 VA treatment record which indicates that it was likely that he was first diagnosed and treated for his generalized anxiety disorder while in the Air Force; and 2014 VA treatment records noting that he remains preoccupied with stressors he experienced in the military.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


